Case 17-57460-sms       Doc 43    Filed 08/19/20 Entered 08/19/20 14:58:44            Desc Main
                                  Document     Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: August 19, 2020
                                                        _________________________________

                                                                    Sage M. Sigler
                                                             U.S. Bankruptcy Court Judge

 ________________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

   IN RE:                              ) CASE NO. 17-57460-SMS
                                       )
   NARIA MUSGROVE HINES,               ) CHAPTER 13
                                       )
         Debtor.                       )
                                       )
                                       )
   U.S. BANK TRUST NATIONAL            ) CONTESTED MATTER
   ASSOCIATION, AS TRUSTEE OF          )
   THE CABANA SERIES IV TRUST,         )
                                       )
         Movant,                       )
                                       )
   vs.                                 )
                                       )
   NARIA MUSGROVE HINES, and           )
   MARY IDA TOWNSON, Trustee,          )
                                       )
         Respondents.                  )
   ____________________________________)

        CONSENT ORDER GRANTING MOTION FOR RELIEF FROM STAY
            U.S. Bank Trust National Association, as Trustee of the Cabana Series IV Trust,

   c/o BSI Financial Services, Inc., its servicing agent ("Movant"), filed a Motion for Relief
Case 17-57460-sms       Doc 43   Filed 08/19/20 Entered 08/19/20 14:58:44            Desc Main
                                 Document     Page 2 of 4




   from Stay on July 28, 2020 (Doc. No. 39) (“Motion”), and the hearing on the Motion was

   scheduled for August 18, 2020 at 10:15 a.m. Movant and Debtor have consented to the

   terms herein, there is not any opposition from the Chapter 13 Trustee, and good cause has

   been shown. Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

                                               1.

          The Motion is hereby granted.

                                               2.

          The stay set forth in FBR 4001(a)(3) is hereby waived, and the automatic stay is

   hereby terminated as to Movant so that it may pursue and enforce under non-bankruptcy

   law any and all rights it has in and to that certain real property, as more particularly

   described in the loan documents attached to the Motion and incorporated herein by

   reference, commonly known as 1727 Vauxhall Drive, Lithonia, GA 30058 (“Real

   Property"), including, but not limited to, advertising and conducting a foreclosure sale,

   seeking confirmation thereof in order to pursue any deficiency, and seeking possession of

   the Real Property.    However, Movant and/or its successors and assigns may offer,

   provide, and enter into a potential forbearance agreement, loan modification, refinance

   agreement, short sale, deed in lieu of foreclosure, or any other type of loan workout/loss

   mitigation agreement.      Movant may contact Debtor via telephone or written

   correspondence to offer any such agreement.

                                               3.

          The Chapter 13 Trustee shall cease funding Movant's pre-petition claim. Upon

   completion of any foreclosure sale by Movant during the pendency of this case, all

   proceeds exceeding Movant’s lawful debt that would otherwise be payable to Debtor

   shall be promptly remitted to the Chapter 13 Trustee. Movant is granted leave to seek
Case 17-57460-sms        Doc 43    Filed 08/19/20 Entered 08/19/20 14:58:44          Desc Main
                                   Document     Page 3 of 4




   allowance of a deficiency claim, if appropriate, but Debtor and the Chapter 13 Trustee

   shall be entitled to object to said deficiency claim.

                                     [END OF DOCUMENT]

   PREPARED BY:
   Attorney for Movant

          /s/
   Marc E. Ripps
   Georgia Bar No. 606515

   P.O. Box 923533
   Norcross, Georgia 30010-3533
   (770) 448-5377
   Email: meratl@aol.com


   CONSENTED TO:
   Attorney for Debtor

          /s/
   Alaina C. Joseph               (By Marc E. Ripps, Esq. with express permission)
   Georgia Bar No. 940583

   King & King Law LLC
   215 Pryor Street, S.W.
   Atlanta, GA 30303
   (404) 524-6400
   Email: Alaina.Joseph@kingkingllc.com


   NO OPPOSITION:
   Chapter 13 Trustee

          /s/
   Albert C. Guthrie            (By Marc E. Ripps, Esq. with express permission)
   Georgia Bar No. 142399
   Attorney for the Chapter 13 Trustee

   285 Peachtree Center Ave.
   Suite 1600
   Atlanta, GA 30303
   (404) 525-1110
   Email: AlbertG@atlch13tt.com
Case 17-57460-sms    Doc 43     Filed 08/19/20 Entered 08/19/20 14:58:44     Desc Main
                                Document     Page 4 of 4



                    DISTRIBUTION LIST ON CONSENT ORDER

          Pursuant to LR 9013-3(c) NDGa., the Consent Order shall be served upon the
   following parties in interest:

         Marc E. Ripps, Esq.
         P.O. Box 923533
         Norcross, GA 30010-3533

         Mary Ida Townson, Esq.
         Chapter 13 Trustee
         285 Peachtree Center Ave.
         Suite 1600
         Atlanta, GA 30303

         Alaina C. Joseph, Esq.
         King & King Law LLC
         215 Pryor Street, S.W.
         Atlanta, GA 30303

         Naria Musgrove Hines
         1727 Vauxhall Drive
         Lithonia, GA 30058
